DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following are the allowable subject matter:
wherein the first Rx chain and the second Tx chain are set to an idle mode; 
wherein the baseband unit further includes a phase compensator connecting the first Tx chain to the second Tx chain, the phase compensator configured to perform phase compensation for a signal and to output a corresponding phase-compensated signal; 
wherein the signal transmitted from the first Tx chain is input to the phase compensator for phase-compensation, wherein the phase compensator is configured to output the phase-compensated signal to the second TX.
The closest prior art of record Choi et al. (US 2015/0236750 A1, “Systems and methods for phase noise mitigation”), Stewart et at. (US 2019/0372530A1, “Distributed antenna system architectures”), Sorrentino et al. (US 2020/0252255 A1), “Multi-Antenna Processing For Reference Signal”; BRANNON et al. (US 2017/0019191 A1), “Self-interference cancellation antenna systems and methods”; Bhardwaj et al. (US 2018/0184309 A1), “Systems And Methods For Maintaining Service On Multiple SIMs In A Wireless Communication Device Operating In Braithwaite et al (US 20150303984 A1), “Transmit leakage cancellation in a wide bandwidth distributed antenna system”, individually or in combination do not disclose the invention as filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461